         Case 6:21-cv-00186-ADA Document 17 Filed 08/13/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


  OPTICAL LICENSING, LLC,

               Plaintiff                         Case No. 6:21-cv-00186-ADA


               v.                                JURY TRIAL DEMANDED


  ARROW ELECTRONICS, INC.,

               Defendant



  OPTICAL LICENSING, LLC,

               Plaintiff                         Case No. 6:21-cv-00188-ADA


               v.                                JURY TRIAL DEMANDED


  FUTURE ELECTRONICS CORP.,

               Defendant




                           AGREED SCHEDULING ORDER

      Pursuant to the Order Governing Proceedings, and pursuant to Rule 16, Federal

Rules of Civil Procedure, the Court ORDERS that the following schedule will govern

deadlines up to and including the trial of this matter:
           Case 6:21-cv-00186-ADA Document 17 Filed 08/13/21 Page 2 of 5




         Deadline                                                     Item


        6/30/2021              Plaintiff serves preliminary1 infringement contentions in the form of a
                               chart setting forth where in the accused product(s) each element of
                               the asserted claim(s) are found. Plaintiff shall also identify the
                               earliest priority date (i.e. the earliest date of invention) for each
                               asserted claim and produce: (1) all documents evidencing conception
                               and reduction to practice for each claimed invention, and (2) a copy
                               of the file history for each patent in suit.

         7/7/2021              Case Management Conference - deemed to occur on this date for
                               scheduling purposes.


        7/21/2021              The Parties shall submit an agreed Scheduling Order. If the parties
                               cannot agree, the parties shall submit a separate Joint Motion for
                               entry of each Order briefly setting forth their respective positions on
                               items where they cannot agree. Absent agreement of the parties, the
                               Plaintiff shall be responsible for the timely submission of this and
                               other Joint filings.

        9/10/2021              Defendant serves preliminary invalidity contentions in the form of (1)
                               a chart setting forth where in the prior art references each element of
                               the asserted claim(s) are found, (2) an identification of any limitations
                               the Defendant contends are indefinite or lack written description
                               under section 112, and (3) an identification of any claims the
                               Defendant contends are directed to ineligible subject matter under
                               section 101. Defendant shall also produce (1) all prior art referenced
                               in the invalidity contentions, and (2) technical documents, including
                               software where applicable, sufficient to show the operation of the
                               accused product(s).


        9/17/2021              Parties exchange claim terms for construction.

        9/29/2021              Parties exchange proposed claim constructions.




1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and
the amendment is based on material identified after those preliminary contentions were served, and should do so
seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so that
the Court can address any scheduling issues.

SCHEDULING ORDER                                                                                                    2
            Case 6:21-cv-00186-ADA Document 17 Filed 08/13/21 Page 3 of 5




        9/29/2021               Parties disclose extrinsic evidence. The parties shall disclose any
                                extrinsic evidence, including the identity of any expert witness they
                                may rely upon with respect to claim construction or indefiniteness.
                                With respect to any expert identified, the parties shall identify the
                                scope of the topics for the witness’s expected testimony. 2 With
                                respect to items of extrinsic evidence, the parties shall identify each
                                such item by production number or produce a copy of any such item
                                if not previously produced.

        10/6/2021               Deadline to meet and confer to narrow terms in dispute and exchange
                                revised list of terms/constructions.


        10/20/2021              Defendant files Opening claim construction brief, including any
                                arguments that any claim terms are not indefinite.


        11/3/2021               Plaintiff files Responsive claim construction brief.

        11/17/2021              Defendant files Reply claim construction brief.

        12/1/2021               Plaintiff files Sur-Reply claim construction brief.

        12/4/2021               Parties submit Joint Claim Construction Statement.
                                See General Issues Note #9 regarding providing copies of the briefing
                                to the Court and the technical adviser (if appointed).


        12/8/2021               Parties submit optional technical tutorials to the Court and technical
                                adviser (if appointed).3


        1/13/2022               Markman Hearing at 9:00 a.m. This date is a placeholder and the
                                Court may adjust this date as the Markman hearing approaches.


        1/14/2021               Fact Discovery opens; deadline to serve Initial Disclosures per Rule
                                26(a).

        1/26/2022               Deadline to add parties.


2
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other
party.
3
  The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.

SCHEDULING ORDER                                                                                                         3
       Case 6:21-cv-00186-ADA Document 17 Filed 08/13/21 Page 4 of 5




     2/9/2022      Deadline to serve Final Infringement and Invalidity Contentions.
                   After this date, leave of Court is required for any amendment to
                   Infringement or Invalidity contentions. This deadline does not relieve
                   the Parties of their obligation to seasonably amend if new information
                   is identified after initial contentions.


     4/6/2022      Deadline to amend pleadings. A motion is not required unless the
                   amendment adds patents or patent claims. (Note: This includes
                   amendments in response to a 12(c) motion.)


     6/15/2022     Deadline for the first of two meet and confers to discuss significantly
                   narrowing the number of claims asserted and prior art references at
                   issue. Unless the parties agree to the narrowing, they are ordered to
                   contact the Court’s Law Clerk to arrange a teleconference with the
                   Court to resolve the disputed issues.


     7/13/2022     Close of Fact Discovery

     7/20/2022     Opening Expert Reports

     8/17/2022     Rebuttal Expert Reports

     9/7/2022      Close of Expert Discovery

     9/14/2022     Deadline for the second of two meet and confer to discuss narrowing
                   the number of claims asserted and prior art references at issue to
                   triable limits. To the extent it helps the parties determine these limits,
                   the parties are encouraged to contact the Court’s Law Clerk for an
                   estimate of the amount of trial time anticipated per side. The parties
                   shall file a Joint Report within 5 business days regarding the results
                   of the meet and confer.

     9/21/2022     Dispositive motion deadline and Daubert motion deadline.
                   See General Issues Note #8 regarding providing copies of the briefing
                   to the Court and the technical adviser (if appointed).


     10/5/2022     Serve Pretrial Disclosures (jury instructions, exhibits lists, witness
                   lists, discovery and deposition designations).



SCHEDULING ORDER                                                                                4
        Case 6:21-cv-00186-ADA Document 17 Filed 08/13/21 Page 5 of 5




     10/19/2022        Serve objections to pretrial disclosures/rebuttal disclosures.

     10/26/2022        Serve objections to rebuttal disclosures and File Motions in-limine.

      11/2/2022        File Joint Pretrial Order and Pretrial Submissions (jury instructions,
                       exhibits lists, witness lists, discovery and deposition designations);
                       file oppositions to motions in limine.


      11/9/2022        File Notice of Request for Daily Transcript or Real Time Reporting.
                       If a daily transcript or real time reporting of court proceedings is
                       requested for trial, the party or parties making said request shall file a
                       notice with the Court and e-mail the Court Reporter, Kristie Davis at
                       kmdaviscsr@yahoo.com

                       Deadline to meet and confer regarding remaining objections and
                       disputes on motions in limine.

     11/20/2022        File joint notice identifying remaining objections to pretrial
                       disclosures and disputes on motions in-limine.


      12/2/2022        Final Pretrial Conference. The Court expects to set this date at the
                       conclusion of the Markman Hearing.

      1/13/2023        Jury Selection/Trial. The Court expects to set this date at the
                       conclusion of the Markman Hearing.


Signed on August 16, 2021.

                                                   ALAN D ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE




SCHEDULING ORDER                                                                                    5
